UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6591



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


YOLANDA VIOLA BURGESS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-00-162-A)


Submitted:   May 29, 2003                     Decided:   June 6, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yolanda Viola Burgess, Appellant Pro Se. Kimberly A. Riley, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Yolanda Viola Burgess appeals the district court’s order

denying her motion to modify her sentence pursuant to 18 U.S.C.

§ 3582 (2000).   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court. See United States v. Burgess, No. CR-00-162-A (E.D.

Va. Apr. 1, 2003). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2